Exhibit 10.6

AMENDED AND RESTATED

INDEMNIFICATION AGREEMENT

THIS AMENDED AND RESTATED INDEMNIFICATION AGREEMENT, effective as of [insert
date of original agreement], is between XOMA LTD., a Bermuda company (the
“Company”), and                      (“Officer”).

WITNESSETH THAT:

WHEREAS, Officer is an officer of the Company and/or one or more of its
subsidiaries and performs valuable services in such capacity for the Company;
and

WHEREAS, the shareholders of the Company have adopted Bye-laws (the “Bye-laws”)
providing for the indemnification of the officers, directors and employees of
the Company to the maximum extent possible except as prohibited by the Companies
Act 1981 of Bermuda (the “Act”); and

WHEREAS, such Bye-laws, by their non-exclusive nature, permit contracts between
the Company and its officers with respect to indemnification of such officers;
and

WHEREAS, the Company has purchased and presently maintains a policy or policies
of liability insurance for directors and officers (“D & O Insurance”), covering
certain liabilities which may be incurred by its directors and officers in the
performance of their duties as directors and officers of the Company and its
subsidiaries; and

WHEREAS, there remains general uncertainty as to the extent of protection
afforded directors and officers of the Company and its subsidiaries by such D &
O Insurance and bye-law indemnification provisions; and

WHEREAS, the Company and Officer have previously entered into an Indemnification
Agreement, effective as of [insert date of original agreement]; and

WHEREAS, in order to induce Officer to continue to serve as an officer of the
Company and/or one or more of its subsidiaries, the Company has determined and
agreed to enter into this amended and restated agreement with Officer;

NOW, THEREFORE, in consideration of Officer’s continued service as an officer,
the parties hereto agree as follows:

1. Indemnity of Officer. Subject to Section 5 hereof, the Company hereby agrees
to hold harmless and indemnify Officer in respect of Officer’s serving or having
served as an officer, director, employee or agent of the Company or one or more
of its subsidiaries or at the



--------------------------------------------------------------------------------

request of the Company as an officer, director, employee or agent of another
company, corporation, partnership, limited liability company, joint venture,
trust or other enterprise, to the fullest extent authorized or permitted by
applicable law in effect on the date hereof and as may be amended from time to
time, but not for fraudulent or dishonest acts or omissions.

2. Additional Indemnity. Subject to Section 5 hereof and to the exclusions set
forth in Section 3 hereof, the Company hereby further agrees to hold harmless
and indemnify Officer:

(a) against any and all expenses (including attorneys’ fees), judgments, fines
and amounts paid in settlement actually and reasonably incurred by Officer in
connection with any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or investigative (including an action by
or in the right of the Company), to which Officer is, was or at any time
becomes, or is threatened to be made, a party, by reason of the fact that
Officer is or was an officer, director, employee or agent of the Company or one
or more of its subsidiaries or at the request of the Company as an officer,
director, employee or agent of another company, corporation, partnership,
limited liability company, joint venture, trust or other enterprise; and

(b) otherwise to the fullest extent as may be provided to Officer by the Company
under the non-exclusivity provisions of Article VII, Section 8 of the Bye-laws
of the Company.

3. Limitations on Additional Indemnity. No indemnity pursuant to Section 2
hereof shall be paid by the Company:

(a) except to the extent the aggregate of amounts to be indemnified thereunder
exceeds the amount for which Officer is indemnified either pursuant to Section 1
hereof or pursuant to any other indemnification arrangement or any D & O
Insurance purchased and maintained by the Company;

(b) in respect of remuneration paid to Officer if it shall be determined by a
final judgment or other final adjudication that such remuneration was in
violation of law;

(c) on account of any suit in which judgment is rendered against Officer for an
accounting of profits made from the purchase or sale by Officer of securities of
the Company pursuant to the provisions of Section 16(b) of the U.S. Securities
Exchange Act of 1934 and amendments thereto or similar provisions of any
federal, state or local statutory law;

(d) on account of Officer’s conduct which is fraudulent or dishonest; or

(e) if a final decision by a court having jurisdiction in the matter shall
determine that such indemnification is not lawful.

4. Contribution. If the indemnification provided in Sections 1 and 2 is
unavailable and may not be paid to Officer for any reason other than those set
forth in paragraphs (b), (c), (d), and (e) of Section 3, then in respect of any
threatened, pending or completed action, suit or proceeding in which the Company
is jointly liable with Officer (or would be if joined in such

 

-2-



--------------------------------------------------------------------------------

action, suit or proceeding), the Company shall contribute to the amount of
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement actually and reasonably incurred and paid or payable by Officer in
such proportion as is appropriate to reflect (i) the relative benefits received
by the Company on the one hand and by Officer on the other from the transaction
from which such action, suit or proceeding arose, and (ii) the relative fault of
the Company on the one hand and of Officer on the other in connection with the
events which resulted in such expenses, judgments, fines or settlement amounts,
as well as any other relevant equitable considerations. The relative fault of
the Company on the one hand and of Officer on the other shall be determined by
reference to, among other things, the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent the circumstances
resulting in such expenses, judgments, fines or settlement amounts. The Company
agrees that it would not be just and equitable if contribution pursuant to this
Section 4 were determined by pro rata allocation or any other method of
allocation which does not take account of the foregoing equitable
considerations.

5. Continuation of Obligations. (a) All agreements and obligations of the
Company contained herein shall terminate on the date that Officer ceases to be
an officer of either the Company or any of its subsidiaries (the “Termination
Date”); provided, however, that such agreements and obligations shall continue
thereafter with respect to any claim or threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative, to
which Officer is or becomes subject on or subsequent to the Termination Date by
reason of the fact that Officer was an officer of the Company, an officer of one
or more subsidiaries of the Company or serving in any other capacity referred to
herein on or prior to the Termination Date.

(b) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.

6. Partial Indemnification. Officer shall be entitled under this Agreement to
indemnification by the Company for a portion of the expenses (including
attorneys’ fees), witness fees, damages, judgments, fines and amounts paid in
settlement and any other amounts that Officer becomes legally obligated to pay
in connection with any action, suit or proceeding referred to in Section 2
hereof even if not entitled hereunder to indemnification for the total amount
thereof, and the Company shall indemnify Officer for the portion thereof to
which Officer is entitled.

7. Notification and Defense of Claim. Promptly after receipt by Officer of
notice of the commencement of any action, suit or proceeding, Officer will, if a
claim in respect thereof is to be made against the Company under this Agreement,
notify the Company of the commencement thereof; but the omission to so notify
the Company will not relieve it from any liability which it may have to Officer
otherwise than under this Agreement. With respect to any such action, suit or
proceeding as to which Officer notifies the Company of the commencement thereof:

 

-3-



--------------------------------------------------------------------------------

(a) the Company will be entitled to participate therein at its own expense;

(b) except as otherwise provided below, to the extent that it may wish, the
Company, jointly with any other indemnifying party similarly notified, will be
entitled to assume the defense thereof, with counsel reasonably satisfactory to
Officer. After notice from the Company to Officer of its election to assume the
defense thereof, the Company will not be liable to Officer under this Agreement
for any legal or other expenses subsequently incurred by Officer in connection
with the defense thereof other than reasonable costs of investigation or as
otherwise provided below. Officer shall have the right to employ counsel to
represent Officer in such action, suit or proceeding, but the fees and expenses
of such counsel incurred after notice from the Company of its assumption of the
defense thereof shall be at the expense of Officer unless (i) the employment of
counsel by Officer has been authorized by the Company, (ii) Officer shall have
reasonably concluded that there may be a conflict of interest between the
Company and Officer in the conduct of the defense of such action, or (iii) the
Company shall not in fact have employed counsel reasonably satisfactory to
Officer to, or otherwise does not, assume the defense of such action, in each of
which cases the fees and expenses of counsel shall be at the expense of the
Company. The Company shall not be entitled to assume the defense of any action,
suit or proceeding brought by or on behalf of the Company or as to which Officer
shall have made the conclusion provided for in (ii) above; and

(c) the Company shall not be liable to indemnify Officer under this Agreement
for any amounts paid in settlement of any action or claim effected without its
written consent. The Company shall not settle any action or claim in any manner
which would impose any penalty or limitation on Officer without Officer’s
written consent. Neither the Company nor Officer will unreasonably withhold its
consent to any proposed settlement.

8. Advancement and Repayment of Expenses.

(a) In the event that Officer employs his own counsel pursuant to
Section 7(b)(i) through (iii) above, the Company shall advance to Officer, prior
to any final disposition of any threatened or pending action, suit or
proceeding, whether civil, criminal, administrative or investigative, any and
all reasonable expenses (including legal fees and expenses) incurred in
investigating or defending any such action, suit or proceeding within ten
(10) days after receiving copies of invoices presented to Officer for such
expenses.

(b) Officer agrees that Officer will reimburse the Company for all reasonable
expenses paid by the Company in defending any civil, criminal, administrative or
investigative action, suit or proceeding against Officer in the event and only
to the extent it shall be ultimately determined pursuant to the procedure
specified in the next sentence that Officer is not entitled, under the
provisions of the Bye-laws, this Agreement or otherwise, to be indemnified by
the Company for such expenses. Such determination shall be made (1) by a
majority vote of the directors of the Company who are not parties to such
action, suit or proceeding, even though less than a quorum, or (2) by a
committee of such directors designated by majority vote of such directors, even
though less than a quorum, or (3) if there are no such directors, or if such
directors so direct, by independent legal counsel in a written opinion, or
(4) by the shareholders of the Company, or (5) by a court of competent
jurisdiction.

 

-4-



--------------------------------------------------------------------------------

9. Enforcement.

(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on the Company hereby in order to
induce Officer to continue as an officer of the Company and/or one or more
subsidiaries of the Company, and acknowledges that Officer is relying upon this
Agreement in continuing in such capacity.

(b) In the event Officer is required to bring any action to enforce rights or to
collect moneys due under this Agreement and is successful in such action, the
Company shall reimburse Officer for all of Officer’s reasonable fees and
expenses in bringing and pursuing such action.

10. Non-Exclusivity of Rights. The rights conferred on Officer by this Agreement
shall not be exclusive of any other right which Officer may have or hereafter
acquire under any statute, provision of the Company’s Memorandum of Continuance
or the Bye-laws, insurance policy, agreement, vote of shareholders or directors,
or otherwise, both as to action in his official capacity and as to action in
another capacity while holding office.

11. Separability. Each of the provisions of this Agreement is a separate and
distinct agreement and independent of the others, so that if any provision
hereof shall be held to be invalid or unenforceable for any reason, such
invalidity or unenforceability shall not affect the validity or enforceability
of the other provisions hereof.

12. Governing Law. This Agreement shall be interpreted and enforced in
accordance with the laws of Bermuda.

13. Binding Effect. This Agreement shall be binding upon Officer and upon the
Company, its successors and assigns, and shall inure to the benefit of Officer,
his heirs, personal representatives and assigns and to the benefit of the
Company, its successors and assigns.

14. Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless in writing signed by
both parties hereto.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, and it
shall be effective as of the day and year first above written.

 

XOMA LTD.     By:                 John L. Castello       [Name]  

Chairman of the Board, President and

Chief Executive Officer

      [Title]

 

-5-